Hunstein, Justice.
James Troupe killed his companion, Glenda Holloway, by shooting her at point blank range with a handgun. He was convicted of malice murder and sentenced to life imprisonment.* We affirm.
*220Decided June 21, 1993.
Sarah M. Tipton-Downie, for appellant.
Richard A. Malone, District Attorney, Michael J. Bowers, Attorney General, C. A. Benjamin Woolf, Assistant Attorney General, for appellee.
1. Reviewing the evidence in the light most favorable to the jury’s verdict, we find that it was sufficient to enable a rational trier of fact to find appellant guilty of murder beyond a reasonable doubt. See generally Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. We have carefully examined appellant’s remaining enumerations of error and have found them to be without merit.

Judgment affirmed.


All the Justices concur.


 The crime was committed on April 19, 1988. Troupe was indicted on October 25,1988 *220in Emanuel County. He was found guilty following a jury trial held on July 10-11, 1989 and sentenced on July 21,1989. His motion for new trial was filed on July 28, 1989 and amended September 10,1991, and denied on January 13,1993. The transcript was certified on January 6,1993. A notice of appeal was filed on January 22,1993. The appeal was docketed on February 3, 1993. This appeal was submitted for decision without oral argument on March 19, 1993.